 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7

 8     RICK KUTZMAN, JAMIE LEONARDO,                      CASE NO. 1:18-cv-00755-AWI-JLT
       JOSEPH POMILLA, ROSEANN
 9     OLIVETO, CHARLES MADDEN and
       MARIA IBARRA, individuals, on behalf
10                                                        ORDER:
       of themselves, and on behalf of all persons
       similarly situated,                                (1) MAKING NUNC PRO TUNC
11                                                             MODIFICATIONS TO JANUARY
                              Plaintiffs,                      24, 2020 ORDER GRANTING
12                                                             PRELIMINARY APPROVAL OF
       vs.                                                     SETTLEMENT (DOC. NO. 36);
13                                                             AND
       DERREL'S MINI STORAGE, INC., a
14                                                         (4) SETTING FINAL APPROVAL
       California Corporation,                                 HEARING FOR JUNE 29, 2020
15                            Defendant.
16                                                        (Doc. No. 38)

17

18

19
             On January 24, 2020, this Court issued an Order granting preliminary approval of
20
     settlement and scheduling the final approval hearing for June 22, 2020. Doc. No. 36.
21
             On February 20, 2020, the parties filed a stipulation to modify the Court’s January 24,
22
     2010 Order, stating that, due to an inadvertent omission in the briefing for the motion for
23
     preliminary approval of class settlement, the Court failed to deduct $50,000 allocated to Plaintiffs
24
     Rick Kutzman and Jamie Leonardo for individual claims from the Gross Settlement Amount in
25
     calculating the amount available for distribution to members of the California Class. Doc. No. 38
26
     at p. 2 of 4, lines 7 through 12.
27
             When properly accounted for, this $50,000 payment for settlement of individual claims
28
 1 reduces the total amount available for distribution to the California Class from $974,050 to

 2 $924,050 and reduces the average disbursement of funds to each class member (assuming 518

 3 participating class members) from $1,880.41 to $1,783.88. Doc. No. 38 at p. 2 of 4, lines 13

 4 through 20.

 5          These changes are immaterial to the Court’s analysis with respect to preliminary approval
 6 of settlement, but to avoid confusion, the Court hereby makes the following nunc pro tunc

 7 modifications to its January 24, 2020 Order granting preliminary approval of class settlement:

 8              •   page 4, line 19: add “, as well as payment to Plaintiffs Kutzman and Leonardo for
 9                  settlement of their individual claims” to the end of the sentence, prior to the
10                  citation;
11              •   page 18, line 24: change “$974,050” to “$924,050”;
12              •   page 18, note 3: change “974,050” to “924,050” and add “and $50,000 (payment to
13                  Plaintiffs Kutzman and Leonardo for settlement of individual claims)” to the end of
14                  the sentence, prior to the citation; and
15              •   page 19, line 3: change “$1,880.41” to $1,783.88.”
16          In addition to their stipulation with respect to payment for individual claims, the parties
17 state that counsel for Plaintiffs has a conflict on June 22, 2020 and stipulate to setting the final

18 approval hearing for June 29, 2020 at 1:30 p.m. Doc. No. 38, p. 3 of 4, lines 3 through 4. The

19 Court will therefore vacate the existing June 22, 2020 hearing date and set the final settlement

20 approval hearing for June 29, 2020.

21

22                                                 ORDER
23          Based on the foregoing, IT IS HEREBY ORDERED that:
24      1. The modifications specified in this Order are hereby made to the Court’s January 24, 2020
25          Order granting preliminary approval of settlement (Doc. No. 36) on a nunc pro tunc basis;
26      2. The June 22, 2020 final settlement approval hearing is vacated; and
27      3. The final settlement approval hearing in this matter is set for June 29, 2020, 1:30 p.m. in
28          Courtroom 2 of the United States District Court, Eastern District, Fresno Division.

                                                       2
 1         For the avoidance of doubt, no other modifications are made hereby to the January 24,
 2 2020 Order granting preliminary approval of settlement and January 24, 2020 remains the

 3 effective date of that Order.

 4
     IT IS SO ORDERED.
 5

 6 Dated: March 3, 2020
                                              SENIOR DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   3
